PER CURIAM.
This was an action for damages for false representation in the sale of a used truck. The defendant filed a cross-claim for half of the repair bill allegedly due pursuant to-the terms of a guarantee and warranty. The jury returned a verdict for the plaintiff on the claim and cross-claim and judgment was entered thereon.
The question of misrepresentation is one of fact for the jury, under proper supervision of the court. Casey v. Welch, Fla.1951, 50 So.2d 124. From a review of the record we have concluded that the evidence is legally sufficient to support the verdict and that the verdict is not against the manifest weight and effect of the evidence.
The defendant contends that certain instructions given by the trial court to the jury were erroneous. However, no instructions were submitted by the defendant nor were there any specific objections-made to the instructions as given. An objection was made to the giving of an instruction on fase representation, but the-error alleged on appeal concerning the contents of the given instruction was not objected to below.
Having determined that the given instructions were not fundamentally wrong,, there is no basis for their review.
No reversible error being made to appear, the judgment appealed is affirmed.
Affirmed.